Citation Nr: 9934476	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for residuals of a 
left wrist fracture.

3.  Entitlement to a compensable rating for left plantar 
fasciitis with heel spur.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1971 to June 
1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's right knee disability is currently 
manifested by complaints of pain, weakness, stiffness, 
swelling, instability, giving way, fatigability, and lack of 
endurance, with objective medical findings for some 
limitation of motion, with very slight evidence of pain on 
motion and tenderness, with x-ray findings for degenerative 
joint disease.  There is weakened movement, excess 
fatigability, pain on movement, but no evidence of swelling, 
deformity, or atrophy of disuse.

2.  The appellant's left wrist disability is currently 
manifested by complaints of pain, weakness, stiffness, 
swelling, fatigability, and lack of endurance, with objective 
medical findings for some limitation of motion, with very 
slight evidence of pain on motion and tenderness, with x-ray 
findings for degenerative joint disease.  There is weakened 
movement, excess fatigability, pain on movement, but no 
evidence of swelling, deformity, or atrophy of disuse.

3.  The appellant's plantar fasciitis with heel spur is 
currently manifested by slight tenderness on pressure of the 
left heel and painful motion, absent edema, instability, or 
weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5010-5003 (1999).

2.  The schedular criteria for a 10 percent rating for 
residuals of left wrist fracture, with degenerative joint 
disease and limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5010-5003 (1999).

3.  The schedular criteria for a compensable rating for 
plantar fasciitis with heel spur are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from January 1971 to June 
1995.  Service medical records reflect that the appellant 
sustained a wrist injury in May 1987 while playing softball; 
there were no x-ray findings.  He was seen for left wrist 
complaints in February 1990 and an x-ray study revealed an 
old fracture.  Service medical records further reflect that 
the appellant was seen in April 1994 for complaint of left 
heel pain of 7 months duration, assessed as left plantar 
fasciitis with heel spur, treated with arch supports.  Also, 
in April 1994, the appellant was seen for complaints of right 
knee pain of 1 week duration.  X-rays revealed spurring of 
the posterior, superior and inferior aspects of the patella.  
In June 1994, the appellant was seen for right knee edema 
with running; there was effusion, but full range of knee 
motion.  Early degenerative joint disease of the right knee 
was assessed.

Service connection for degenerative joint disease of the 
right knee (10%), residuals of left wrist fracture (0%), and 
left plantar fasciitis with heel spur (0%), was established 
by a rating decision dated May 1996.

The appellant subsequently argued that a higher disability 
evaluation for each disorder was warranted.  He reported that 
his left wrist disability was manifested by pain and 
limitation of motion.  He reported that his left foot 
disorder was manifested by pain, and that it was not 
effectively relieved by arch supports (although at the same 
time he stated that he "must wear heel inserts to help 
alleviate the pain).  Lastly, he reported that his right knee 
disability was manifested by pain, limitation of motion, and 
swelling, with difficulty "walking extended distances" and 
using stairs.

In May 1999, a VA examination of the knees, wrists and feet 
was conducted.  The appellant, age 47, complained of pain, 
weakness, stiffness, swelling, instability, giving way, 
fatigability, and lack of endurance.  He denied, heat, 
redness, and locking, along with use of a crutch, brace or 
cane.  He reported using Motrin for relief of symptoms.  He 
further reported flare-ups of symptoms related to the 
weather.  Objectively, there was "very slight evidence of 
painful motion, [and] tenderness of the wrist."  The was 
"no edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding or movement."  The appellant 
was observed to walk well without a limp or the aid of a cane 
or appliance.  The range of knee motion was from 0 to 118 
degrees on the right, and from 0 to 130 degrees on the left.  
The range of right wrist motion was 70 degrees on 
dorsiflexion, 79 degrees on palmar flexion, 19 degrees on 
radial deviation, and 43 degrees on ulnar deviation.  The 
range of left wrist motion was 63 degrees on dorsiflexion, 70 
degrees on palmar flexion, 16 degrees on radial deviation, 
and 36 degrees on ulnar deviation.  The diagnoses were 
degenerative joint disease of both knees with loss of 
function due to pain, confirmed by x-ray, and degenerative 
joint disease of the left wrist, post fracture, confirmed by 
x-ray.

Objectively, the feet appeared normal, but motion was noted 
to stop with pain.  There was slight tenderness on pressure 
of the left heel and evidence of painful motion.  There was 
no edema, instability, or weakness.  His gait was good.  
There was no special shoe-wear or signs of skin or vascular 
changes.  There was good posture, standing, squatting, 
supination, pronation and rising on toes and heels.  There 
was no evidence of hallux valgus.  Left heel spur, confirmed 
by x-ray, was diagnosed.

On the May 1999 examination report, the examiner commented 
that: "There is less movement than normal.  There is 
weakened movement, excess fatigability, pain on movement, 
[but] no swelling, deformity, atrophy of disuse, especially 
on the wrist, less on the knee and heel."

ANALYSIS

The appellant contends that the evaluations assigned his 
service-connected right knee, left wrist, and left foot 
disabilities do not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluations should be 
increased based on pain and limitation of motion.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Right Knee Disability

Service connection and a 10 percent evaluation for 
degenerative joint disease of the right knee have been in 
effect since July 1995, pursuant to Diagnostic Code 5010-
5257.  Under diagnostic code 5257, slight impairment of the 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  See 38 
C.F.R. § 4.71a.  Under diagnostic code 5010, a 10 percent 
rating is provided for traumatic arthritis substantiated by 
x-ray findings where there is limitation of motion confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

After a review of the evidence of record, the Board finds 
that a higher evaluation under the provisions of Diagnostic 
Code 5010 or 5257 is not warranted at this time.  In this 
regard, the Board notes that the right knee condition is 
currently manifested by complaints of pain, weakness, 
stiffness, swelling, instability, giving way, fatigability, 
and lack of endurance.  The most recent medical findings show 
some limitation of motion, with very slight evidence of pain 
on motion and tenderness, with x-ray findings for 
degenerative joint disease.  Also, the examiner stated that 
there was weakened movement, excess fatigability, pain on 
movement, but no evidence of swelling, deformity, or atrophy 
of disuse.  Moreover, there was "no edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding or movement" on recent examination and the 
appellant was observed to walk well without a limp or the aid 
of a cane or appliance.

There is no evidence to suggest that residual joint 
manifestations are any more than slight.  In particular, the 
Board notes that there are no objective findings of recurrent 
subluxation or instability of the joint.  Therefore, there is 
no basis for a compensable rating under this diagnostic code 
5257.  In reaching this decision, the Board considered the 
provisions of 38 C.F.R. 4.40 and 4.45, as well as the holding 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), regarding 
functional loss due to pain. However, since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
4.40 and 4.45, as interpreted in DeLuca, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

However, the current 10 percent rating is appropriate under 
diagnostic code 5010 (traumatic arthritis) based on findings 
for limitation of motion of the right knee and x-ray evidence 
of arthritis.  Separate ratings for instability and arthritis 
are not warranted at this time since, as indicated above, 
there is no objective evidence of record for instability.  
See 38 C.F.R. Diagnostic Codes 5010-5003 and VAOPGPREC 23-97, 
62 Fed.Reg. 63, 604 (1997) (A claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The appellant has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  On 
a VA examination dated May 1999, the appellant had flexion to 
118 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71a, Plate II (showing flexion to 140 degrees and extension 
to 0 degrees as normal).

Accordingly, the Board finds that the clinical findings of 
record do not reveal a right knee disability picture that 
warrants an evaluation in excess of the currently assigned 10 
percent.  The Board notes that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

Left Wrist Disability

VARO has assigned a zero percent evaluation under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215, 
effective from July 1995.  Under Diagnostic Code 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
for assignment with x-ray evidence of involvement of two or 
more major joints, or two or more minor joint groups, while a 
20 percent evaluation is for assignment with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for dorsiflexion of the wrist limited to 15 degrees 
and/or palmar flexion limited in line with the forearm.  
These evaluations apply to both a major and minor joint, and 
this code section does not provide for a higher evaluation.

The Board observes that the appellant's May 1999 VA 
examination revealed evidence of arthritis of the left wrist, 
degenerative joint disease, and some limitation of motion.  
However, range of motion testing showed dorsiflexion greater 
than 15 degrees and palmar flexion not limited in line with 
the forearm.  Therefore, the criteria for a 10 percent rating 
under diagnostic code 5215 are not met.  However, the Board 
believe that the criteria for a 10 percent rating are met 
under 5010-5003 based on limitation of motion with 
satisfactory evidence of painful motion and x-ray findings 
for arthritis.

The May 1999 VA examination report further reflects that this 
left wrist disorder was manifested slight evidence of pain on 
motion and tenderness, along with weakened movement, excess 
fatigability.  There was evidence of swelling, deformity, or 
atrophy of disuse.  There is some functional loss due to 
pain, which further supports the assignment of the 10 percent 
disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca supra. at 204-07.

However, entitlement to a rating in excess of 10 percent is 
not warranted as there is no x-ray evidence of arthritis with 
"involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations," or more than slight functional loss due to 
pain on motion.  The Board believes that the functional loss 
due to pain is slight because the evidence of record shows no 
impairment of gait or propulsion, or evidence of swelling, 
deformity, or atrophy of disuse, notwithstanding the 
complaints of weakened movement and excess fatigability.


Plantar Fasciitis with Heel Spur

As indicated above, the severity of a foot disability is 
ascertained for VA rating purposes by application of the 
criteria set forth in the rating schedule.  The appellant's 
service-connected left foot disorder is currently rated zero 
percent disabling, and is evaluated under Diagnostic Code 
5284.  Diagnostic Code 5284 provides that a foot injury 
manifested by moderate, moderately severe, and severe 
impairment warrants a 10, 20 and 30 percent evaluation, 
respectively.  Actual loss of use of the foot warrants a 40 
percent evaluation.  Loss of use of a foot is defined for 
special monthly compensation purposes by 38 C.F.R. § 4.63.  
Loss of use of a foot will be held to exist when service- 
connected disability affects a lower extremity to the extent 
that no effective function remains, in terms of balance, 
propulsion, etc., other than that which would be equally well 
served by a below-the-knee amputation stump with a suitable 
prosthetic appliance. 38 C.F.R. § 4.63. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 provide for consideration of a functional impairment 
when evaluating the severity of a musculoskeletal disability. 
The Court has held that a higher rating can be based on 
greater limitation of motion due to pain on use or flare-ups.  
DeLuca supra. at 206.  However, any such functional loss must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The record shows that the appellant's plantar fasciitis with 
heel spur is currently manifested by slight tenderness on 
pressure of the left heel and painful motion, absent edema, 
instability, or weakness.  The appellant was observed to have 
normal gait, no limp, and not to require a crutch, cane, or 
brace.  Furthermore, he did not wear any special shoes 
although a statement in the record shows that he has heel 
inserts that he wears to relieve pain.  Based on the 
foregoing, there is no more than slight functional loss due 
pain.  Furthermore, the appellant's complaints coupled with 
the objective medical findings of record do not establish the 
presence of a moderate foot disability as contemplated by the 
schedule for a minimum compensable rating.  Therefore, a 
compensable rating is not warranted.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

A 10 percent rating for degenerative joint disease with 
limitation of motion of the left wrist is granted.

A compensable rating for plantar fasciitis with heel spur is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

